276 S.W.3d 395 (2009)
Scott COWSERT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91154.
Missouri Court of Appeals, Eastern District, Division Five.
February 3, 2009.
*396 Scott Rosenblum, Clayton, MO, for appellant.
Chris Koster, Mary H. Moore, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., PATRICIA L. COHEN, J., and KENNETH M. ROMINES, J.
Prior report: 216 S.W.3d 704.

ORDER
PER CURIAM.
Appellant Scott Cowsert ("Cowsert") appeals from the judgment of the Circuit Court of St. Louis County, the Honorable Gary M. Gaerntner, Jr. presiding, after a jury convicted Cowsert of two counts of involuntary manslaughter. The court sentenced Cowsert to consecutive sentences of five years in the Missouri Department of Corrections.
In his sole point on appeal, Cowsert claims the trial court erred in denying Cowsert's Rule 29.15 motion because Cowsert's trial counsel was ineffective for failing to (1) file for a change of venue; (2) question jurors regarding Ray Barnes and his place of employment; and (3) request any curative action by the trial court regarding Barnes' behavior in front of the jury.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.